Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney Docket Number: 20470.0042USC1
Filling Date: 12/04/2019
Priority Date: 05/18/2016
Inventor: NASU
Examiner: Bilkis Jahan

DETAILED ACTION
1.	This office action responds to an amendment filed on 06/09/2021.

Acknowledgement
2.	The amendment filed on 06/09/2021, responding to the office action mailed on 03/11/2021, has been entered into the record. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 11-26 and 27.

Terminal Disclaimer
3.	The terminal disclaimer filed on 06/09/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 06/10/2021 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Allowable Subject Matter
4.	Claims 11-26 and 27 are allowed.

5.	The following is an examiner’s statement of reasons for allowance: 

6.	The owner, ROHM CO., LTD.,, of 100 percent interest in the instant application hereby disclaims the terminal part of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of the full statutory term of reference patent No. US 10,522,674 B2 as the term of said reference patent is defined in 35 U.S.C. 154 and 173, and as the term of said reference patent is presently shortened by any terminal disclaimer. The owner hereby agrees that any patent so granted on the instant application shall be enforceable only for and during such period that it and the reference patent are commonly owned. This agreement runs with any patent granted on the instant application and is binding upon the grantee, its successors or assigns.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022.  The examiner can normally be reached on Monday-Friday, 8:00 am-5 Pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                 





/BILKIS JAHAN/Primary Examiner, Art Unit 2896